Title: To Thomas Jefferson from Richard Randolph, 10 January 1809
From: Randolph, Richard
To: Jefferson, Thomas


                  
                     Dear Sir/
                     Varina 10th. January, 1809.
                  
                  When at Monticello in September last, on looking over some military books; in a work of Marshal Saxe’s, he suggests the idea of a bridle for the use of Cavalry, which he thought might be formed so as to command a horse, without having any thing in the mouth. The very great advantages which wou’d be derived from such a contrivance, made so strong an impression upon my mind, that I determined to exert myself, and see, if it were possible, to form a bridle upon such principles which woud be sufficiently powerful to command an unruly horse.
                  My success has been fully equal to my expectations, and I flatter myself with the hope of shewing you a bridle which will answer the purpose completely, which when once placed on the horse need not be taken off as it does not at all interfere with his eating, and he is always in readiness to be mounted.
                  With your permission I will with pleasure send you the bridle, or if you think proper, will carry it on myself; and if there be any merit in the invention I am sure that I shall not suffer by placing it in your care.
                  It has long been my wish to procure a commission in the Army provided there was any probability of a WAR. but the life of a soldier in peace, is not at all desirable to me. I percieve by the late papers that there will probably be an additional force raised, which will not be called from home, except in case of a War; if such a force is raised, and you woud have the goodness to aid me in procuring a commission; you wou’d infinitely oblige, your most Obedt. Servt.
                  
                     Richard Randolph
                     
                  
               